             Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


AMERICAN FEDERATION OF GOVERNMENT                                  )
  EMPLOYEES, AFL-CIO, LOCAL 2109                                   )
c/o Central Texas Veterans Health Care System                      )
1901 South First Street                                            )
Temple, Texas 76502                                                )
(254) 541-8254                                                     )
                                                                   )
                               Plaintiff,                          )
                                                                   )
                       v.                                          )   Civil Action No.
                                                                   )
ROBERT WILKIE                                                      )
In his official capacity as Secretary of Veterans Affairs          )
U.S. Department ofVeterans Affairs                                 )
810 Vermont Avenue, N.W.                                           )
Washington, D.C. 20420                                             )
(202) 273-5400                                                     )
                                                                   )
       and                                                         )
                                                                   )
U.S. DEPARTMENT OF VETERANS AFFAIRS                                )
810 Vermont Avenue, N.W.                                           )
Washington, D.C. 20420                                             )
(202) 273-5400                                                     )
                                                                   )
                 Defendants.                                       )
__________________________________ )


                                COMPLAINT FOR INJUNCTIVE
                                AND DECLARATORY RELIEF


                                            INTRODUCTION

       Plaintiff brings this action to challenge the issuance of a 38 U.S.C. § 7422 decision paper

by the Secretary of the U.S. Department of Veterans Affairs ("VA"). The decision paper

determined that an arbitrator's award sustaining the plaintiffs grievance against one of the VA's

facilities was not subject to the collective bargaining grievance process. The arbitrator in his

                                             {00333252.DOCX- 3}1
             Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 2 of 12




award held that the VA facility failed to compensate Nurse Practitioners and Physician

Assistants for overtime hours they worked for the benefit of the VA and retaliated against one of

the employees because of her requests for overtime compensation. Plaintiffs seek a judgment

declaring that the Department of Veterans Affairs decision paper was arbitrary and capricious

because the arbitrator's award sought to enforce policies established by the agency arid did not

concern subject areas that are not subject to the collective bargaining process pursuant to 38

u.s.c. § 7422.


                                        I.          JURISDICTION

       1.        This court has jurisdiction under 28 U.S.C. §§ 1331, 2201 and 2202; 38 U.S.C. §

    7422(b) and (d); and 5 U.S.C. § 701 et seq.; see AFGE Loca/446 v. Nicholson, 475 F.3d 341,

    347-350 (D.C. Cir. 2007).


                                              II.       VENUE

       2.        Venue lies in this court under 28 U.S.C. § 1391(e)(l) and (2).


                                             III.      PARTIES

       3.        PlaintiffAmerican Federation of Government Employees, AFL-CIO ("AFGE"),

    Local 21 09 is a labor organization.

       4.        Plaintiff AFGE Local 2109 has been lawfully delegated authority to act as the

    exclusive labor organization representative under the Federal Service Labor-Management

    Relations Statute, 5 U.S.C. § 7101 et seq. (the Labor Statute) for a bargaining unit that

    includes Nurse Practitioners and Physician Assistants employed at the VA's Central Texas

    Veterans Health Care System in Temple, Texas ("Facility").



                                             {00333252.DOCX- 3}2•
          Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 3 of 12




   5.      Defendant Robert Wilkie is the Secretary of the Department ofVeterans Affairs

("Secretary") and is being sued in his official capacity.

   6.      The U.S. Department of Veterans Affairs is a federal agency whose headquarters

are located at 810 Vermont Avenue N.W., Washington, D.C. 20420.



                                           IV.    FACTS

    7.     Under 5 U.S.C. § 7102, federal employees, including Nurse Practitioners and

Physician Assistants employed by the VA, have the right "to form, join, or assist any labor

organization."

    8.     The Facility promulgated Memorandum 05-013-07 entitled "Hours and Tours of

Duty" ("Local Memorandum"). A true and accurate copy of the Local Memorandum is

attached to this complaint as Exhibit 1.

    9.     The Local Memorandum provided in part "any work performed by a non-exempt

employee (before or after the established shift hours or during the prescribed lunch periods)

for the benefit of the VA whether requested or not constitutes hours of work if a manager

knows or has reason to believe it is being performed. Therefore, if management does not

intend for overtime work to be performed, it must assure that non-exempt employees work

only during their scheduled tours of duty."

    10.     The Local Memorandum also provided in part "Employees who believe the

provisions of the FLSA have been violated have the right to file a complaint through the

Negotiated [sic] or grievance procedure, whichever is applicable."

    11.     VA Handbook 5003, "Position Classification, Job Grading, and Position

Management," (April15, 2002), ("VA Handbook 5003") Part I, Paragraph 17 provides that



                                       {00333252.DOCX- 3}3
          Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 4 of 12




the VA shall make a determination whether each employee should be classified as exempt or

nonexempt from the Fair Labor Standards Act.       A true and accurate copy ofthe April15,
2002 version of VA Handbook 5003 is attached to this complaint as Exhibit 2.

    12.    VA Handbook 5003, Part I, Paragraph 17 provides that exemptions from the Fair

Labor Standards Act must be narrowly construed and applied only to employees who are

clearly within the terms and spirit of the exemption criteria.

    13.    VA Handbook 5003, Part I, Paragraph 17 provides that the burden of proof as to

the exempt or non-exempt status of an employee vis-a-vis the Fair Labor Standards Act rests

with the VA, rather than the employee.

    14.    On December 10, 2010, the VA issued Joint 38 U.S.C. § 7422 Workgroup

Recommendations As Revised and Approved by the Secretary of the Department of Veterans

Affairs ("Decision Document"). A true and accurate copy of the Decision Document is

attached to this complaint as Exhibit 3. The Decision Document recognized certain

limitations on the Secretary's use of38 U.S.C. §7422 to exempt matters from the collective

bargaining grievance procedure. The Decision Document provided that "[t]he VA's failure

to follow its own regulations and policies is not excluded by §7422." The Decision

Document further provided that "[n]ot following established VA policy regarding payment of

compensation to which an employee is entitled is grievable, including appropriate remedy as

determined by the Secretary."

    15.    These provisions in the Decision Document forbade the VA from relying on 38

U.S.C. § 7422 when a union was seeking to enforce VA policy through the

grievance/arbitration procedure.

16. The Decision Document remained in effect until on or about August 17, 2018.



                                       {00333252.DOCX- 3}4
          Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 5 of 12




    17.    On March 12, 2010, Plaintiff AFGE Local2109 filed a grievance alleging that·the

Facility failed to properly compensate bargaining unit employees for additional hours worked

beyond their standard tour of duty.

    18.    An arbitration hearing was conducted on the grievance on October 19, 2010

before Arbitrator Ed W. Bankston. Arbitrator Bankston framed the .issue as "whether the

agency has violated the agreement with respect to non-payment of overtime to Title 38

employees? If so, what is the appropriate remedy?"

    19.    At the arbitration hearing, the Facility did not assert that the Nurse Practitioners

and Physician Assistants in AFGE Local2109 were exempt from the Fair Labor Standards

·Act (FLSA) based on the duties they performed.

    20.    On February 14, 2011, the arbitrator issued an arbitration award ("Award'')

sustaining plaintiff AFGE Local 2109's grievance. He concluded that the Facility failed to

properly compensate Nurse Practitioners and Physician Assistants at the Facility for their

additional work. A true and accurate copy of the February 14,2011 Award is attached to this

complaint as Exhibit 4.

    21.    In the Award, the arbitrator concluded that a memorandum of job expectations

issued to Susan E. Johnston, a Nurse Practitioner in AFGE Local2109, was an act of

retaliation for Ms. Johnston's efforts to request overtime pay for additional hours worked.

He ordered the memorandum of job expectations removed from her employment records.

    22.    On March 15, 2011, the Facility filed exceptions to the arbitrator's decision with

the Federal Labor Relations Authority (FLRA).

    23.    The arbitrator issued a clarification ofthe Award dated March 29, 2011,

("Clarification"), which held that the statement "she needs to work further on her time



                                      {00333252.000<- 3}5
          Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 6 of 12




management skills" in a Proficiency Report for Susan E. Johnston for the time period from

February 8, 2009 through February 9, 2010 should be purged from her employment records.

A true and accurate copy of the March 29, 2011 Clarification is attached to this complaint as

Exhibit 5.

   24.       In Department of Veterans Affairs, Central Texas Veterans Health Care System,

Temple Texas, 66 FLRA 71 (August 31, 2011) the FLRA denied in part and dismissed in part

the Facility's exceptions to the Award.

   25.       On January 20, 2012, plaintiff AFGE Local2109 filed an Unfair Labor Practice

charge ("ULP charge") with the FLRA which sought enforcement of the Award.

   26.       On February 8, 2012, the director of the Facility submitted a request for

determination from then VA Secretary Eric K. Shinseki contending that the A ward could not

be enforced because the arbitrator's determination that FLSA applied to Title 38 employees

involved issues arising out of "the establishment, determination, or adjustment of employee

compensation" under 38 U.S.C. § 7422(b).

    27.      In its February 8, 2012 request the Facility contended that the Award could not be

enforced because the arbitrator's order that the Facility remove the statement referencing

Susan E. Johnston's time management skills from her proficiency report constituted a matter

or question arising out of"professional conduct or competence" under 38 U.S.C.

§ 7422(b)(l).

    28.      In a decision dated March 1, 2013, an administrative law judge of the FLRA

issued a decision in Department of Veterans Affairs, Central Texas Veterans Health Care

System, Case No. DA-CA-12-0150, holding that the VA had committed an unfair labor

practice by failing to comply with the Award.



                                       {00333252.DOCX- 3}6
         Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 7 of 12




   29.     The VA Secretary issued a "decision paper" ("Decision Paper") dated March 21,

2013, finding that the Award was non-grievable because it involved issues arising out ofthe

establishment, determination, or adjustment of employee compensation under 38 U.S.C.

§ 7422(b)(3), and that the statement in Susan E. Johnston's proficiency report concerning her

time management skills involved an issue or question of "professional conduct or

competence" under 38 U.S.C. § 7422(b)(l). A true and accurate copy ofthe Decision Paper

is attached to this complaint as Exhibit 6.

   30.     On February 19, 2014, the FLRA issued a decision in Department of Veterans

Affairs, Central Texas Veterans Health Care System, 67 FLRA 269 (2014) holding that the

FLRA lacked jurisdiction over the unfair labor practice involving the enforcement of the

Award and remanding the case to the administrative law judge with instructions to vacate and

dismiss the decision.

   31.     The administrative law judge issued an order dated February 21,2014, in

Department of Veterans Affairs, Central Texas Veterans Health Care System, Case No.

DA-CA-12-0150 vacating and dismissing her March 1, 2013 decision.

   32.     Under 38 U.S.C. § 7422(d), a decision by the VA Secretary that "a matter or

question concerns or arises out of (1) professional conduct or competence ... is not itself

subject to collective bargaining and may not be reviewed by any other agency."

   33.     Under 38 U.S.C. § 7422(c), the term "professional conduct or competence" is

defined as "(1) direct patient care and/or (2) clinical competence."

   34.     Under 38 U.S.C. § 7422(d), a decision by the VA Secretary that "a matter or

question concerns or arises out of... (3) the establishment, determination, or adjustment of




                                       {00333252.DOCX- 3}7
          Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 8 of 12




employee compensation under this title ... is not itself subject to collective bargaining and

may not be reviewed by any other agency."

    35.    Under 38 U.S.C. § 7422(d), the FLRA is without statutory authority to review or

enforce the Award. Without a ruling from this court on the propriety of the Decision Paper

(issued under the authority of38 U.S.C. § 7422(d)), plaintiff AFGE Local2109 will be

unable to secure either relief or review of its afore-mentioned and future ULP charges, nor

will plaintiff AFGE Local 2109 be able to secure enforcement of the Award.

    36.    There are no outstanding administrative procedures that can be exhausted to

challenge the propriety of the Decision Paper.



                                          COUNT I

          Violation of the Administrative Procedure Act-5 U.S.C. 706(2)(C)

    37.    Paragraphs 1 through 36 are hereby incorporated by reference.

    38.    The issue of whether Nurse Practitioners and Physician Assistants· are entitled to

overtime under FLSA does not concern "the establishment, determination, or adjustment of

employee compensation under [Title 38]" within the meaning of38 U.S.C. § 7422(b)(3) and

(d)(3).

    39.    By issuing the Decision Paper that applies or even potentially applies the38

U.S.C § 7422(b)(3) exclusion to a scenario that does not pertain to "the establishment,

determination, or adjustment of employee compensation under [Title 38]" within the

meaning of 38 U.S.C. § 7422(b), the VA Secretary violated, misinterpreted, and misapplied

38 U.S.C. § 7422(b) and (d).




                                       (00333252.DOCX- 3}8
          Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 9 of 12




   40.     By the conduct set forth in paragraphs 1 through 36, the VA Secretary acted

outside the scope of his 38 U.S.C. § 7422(d) authority in violation of38 U.S.C. § 7422(b), 38

U.S.C. § 7422(d), and 5 U.S.C. § 706(2)(C).



                                         COUNT II

          Violation of the Administrative Procedure Act-S U.S.C. 706(2)(A)

    41.    Paragraphs 1 through 36 are hereby incorporated by reference.

    42.    The issue of whether Nurse Practitioners and Physician Assistants are entitled to

overtime under FLSA does not concern "the establishment, determination, or adjustment of

employee compensation under [Title 38]" within the meaning of38 U.S.C. § 7422(b)(3) and

(d)(3).

    43.    By issuing the Decision Paper that applies or even potentially applies the 38 ·

U.S.C § 7422(b)(3) exclusion to a scenario that does not pertain to "the establishment,

determination, or adjustment of employee compensation under [Title 38]" within the

meaning of38 U.S.C. § 7422(b), the VA Secretary violated, misinterpreted, and misapplied

38 U.S.C. § 7422(b) and (d).

    44.    By issuing the Decision Paper which applies or even potentially applies the

exclusion in 38 U.S.C. § 7422(b)(3) to a matter not involving "the establishment,

determination, or adjustment of employee compensation under [Title 38]," the VA Secretary

acted in a manner that is arbitrary and capricious, an abuse of discretion, and otherwise in

violation of the law, all in violation of 5 U.S.C. § 706(2)(A).




                                       {00333252.DOCX- 3}9
         Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 10 of 12




                                       COUNT III

         Violation of the Administrative Procedure Act-5 U.S.C. 706(2)(C)

   45.     Paragraphs 1 through 36 are hereby incorporated by reference.

   46.     The statement in Ms. Johnston's proficiency report regarding her time

management skills does not concern "professional conduct or competence" within the

meaning of38 U.S.C. § 7422(b)(l) and(d)(1).

   47.     By issuing the Decision Paper that applies or even potentially applies the 38

U.S.C. § 7422(b)(1) exclusion to a scenario that does not pertain to a question of

"professional conduct or competence" within the meaning of38 U.S.C. § 7422(b) and (d),

the VA Secretary violated, misinterpreted, and misapplied 38 U.S.C. § 7422(b) and (d).

   48.     By the conduct set forth in paragraphs 1 through 36, the VA Secretary acted

outside the scope of his 38 U.S.C. § 7422(d) authority in violation of38 U.S.C. § 7422(b), 38

U.S.C. § 7422 (d), and 5 U.S.C. § 706(2)(C).



                                       COUNT IV

         Violation of the Administrative Procedure Act-5 U.S.C. 706(2)(A)

   49.     Paragraphs I. through 36 are hereby incorporated by reference.

   50.     The statement in Ms. Johnston's profiCiency report regarding her time

management skills does not concern "professional conduct or competence" within the

meaning of38 U.S.C. § 7422(b)(l) and (d)(l).

   51.     By issuing the Decision Paper that applies or even potentially applies the 3 8

U.S.C. § 7422(b)(l) exclusion to a scenario that does not pertain to a question of



                                     {00333252.DOCX- 3}10
             Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 11 of 12




   "professional conduct or competence" within the meaning of38 U.S.C. § 7422(b) and (d),

   the VA Secretary violated, misinterpreted, and misapplied 38 U.S.C. § 7422(b) and (d).

       52.     By applying or even potentially applying the "professional conduct or .

   competence" exclusion in 38 U.S.C. § 7422(b)(1) to a scenario that does not concern

   "professional conduct or competence" within the meaning of38 U.s.c: § 7422(b) and (d),

   the VA Secretary acted in a manner that is arbitrary and capricious, an abuse of discretion,

   and otherwise in violation of the law, all in violation of5 U.S.C. § 706(2)(A).



                                             RELIEF

       WHEREFORE, plaintiff AFGE Local 2109 respectfully requests that this honorable court

enter judgment against the defendants and issue:

       1)      An order declaring that the Decision Paper was issued without legal authority and

   is an unlawful application of the cited statutory provisions;

       2)      A preliminary and permanent injunction enjoining the defendant VA Secretary

   from issuing any 38 U.S.C. § 7422(d) ruling that applies a 38 U.S.C. § 7422(b) exclusion to

   the Award, Clarification or ULP charge;

       3)      An order requiring the defendants to withdraw the Decision Paper, as well as any

   and all decisions applying 38 U.S.C. § 7422(b) exclusions to the Award, Clarification or ULP

   charge;




                                         {00333252.DOCX- 3}11
            Case 1:19-cv-00759 Document 1 Filed 03/19/19 Page 12 of 12




       4)      An order granting plaintiff AFGE Local2109 reasonable attorney's fees and costs

   to be paid by the defendants; and

       5)      An order· granting plaintiff AFGE Local 2109 such other and further relief as this

   court may deem proper and just.



                                                      Respectfully submitted,



 Is/Judith Galat
JUDITH GALAT
(D.C. Bar #399962)*
Assistant General Counsel
American Federation of Government
 Employees, AFL-CIO
80 F Street, N.W.
Washington, D.C. 20001
(~02) 639-6424
galatj@afge.org
*Lead Counsel


  Is/ Andres M. Grajales
ANDRES M. GRAJALES
(D.C. Bar #476894)
Deputy General Counsel
grajaa@afge.orgl
American Federation of Government
 Employees, AFL-CIO
80 F Street, N.W.
Washington, D.C. 20001
(202) 639-6424

Attorneys for Plaintiff ·




                                        {00333252.000<- 3}12
